United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-1400
                                  ___________

Jimmy Lee Brown,                      *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Officer William Smith, Texarkana,     *
Arkansas, Police Department,          * [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                            Submitted: March 16, 2010
                               Filed: March 29, 2010
                                ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Jimmy Lee Brown appeals from the district court’s1 orders granting partial
summary judgment and dismissing his suit following a bench trial in his pro se 42
U.S.C. § 1983 action.

      Having carefully reviewed the record and the district court’s findings, see
Eckert v. Titan Tire Corp., 514 F.3d 801, 804 (8th Cir. 2008) (review of district


      1
        The Honorable Jimm Larry Hendron, Chief Judge, United States District Court
for the Western District of Arkansas.
court’s fact findings made after bench trial is for clear error, and review of its legal
conclusions and mixed questions of law and fact is de novo); Amrine v. Brooks, 522
F.3d 823, 830 (8th Cir. 2008) (grant of summary judgment is reviewed de novo), we
affirm the district court for the reasons explained in its well-reasoned orders.
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                          -2-